
	

114 HJ 74 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Administrator of the Environmental Protection Agency relating to “National Ambient Air Quality Standards for Ozone”.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Gosar (for himself, Mr. Abraham, Mr. Amodei, Mr. Babin, Mr. Barr, Mr. Barton, Mr. Benishek, Mr. Blum, Mr. Boustany, Mr. Brooks of Alabama, Mr. Buck, Mr. Carter of Georgia, Mr. Chabot, Mr. Chaffetz, Mr. Cramer, Mr. Crawford, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Farenthold, Mr. Fleming, Mr. Franks of Arizona, Mr. Gibbs, Mr. Gohmert, Mr. Graves of Louisiana, Mr. Griffith, Mr. Grothman, Mr. Hardy, Mr. Huelskamp, Mr. Johnson of Ohio, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Mr. Sam Johnson of Texas, Mr. Jones, Mr. Joyce, Mr. Lamborn, Mr. Lucas, Mr. Luetkemeyer, Mrs. Lummis, Mr. Messer, Mr. McClintock, Mr. McKinley, Ms. McSally, Mrs. Miller of Michigan, Mr. Mooney of West Virginia, Mr. Neugebauer, Mr. Newhouse, Mr. Palmer, Mr. Pearce, Mr. Pompeo, Mr. Posey, Mr. Ribble, Mr. Rice of South Carolina, Mr. Rohrabacher, Mr. Rouzer, Mr. Salmon, Mr. Austin Scott of Georgia, Mr. Sessions, Mr. Shimkus, Mr. Smith of Texas, Mr. Stutzman, Mr. Thompson of Pennsylvania, Mr. Trott, Mrs. Walorski, Mr. Weber of Texas, Mr. Yoho, Mr. Young of Alaska, Mr. Wilson of South Carolina, Mr. Zinke, Mr. Sensenbrenner, and Mr. Labrador) introduced the following joint resolution; which was referred to the Committee on Energy and Commerce
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Administrator of the Environmental Protection Agency
			 relating to National Ambient Air Quality Standards for Ozone.
	
	
 That Congress disapproves the rule submitted by the Administrator of the Environmental Protection Agency relating to National Ambient Air Quality Standards for Ozone (80 Fed. Reg. 65292 (October 26, 2015)), and such rule shall have no force or effect.
		
